Citation Nr: 1723944	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 1974 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's appeal currently lies with the RO in Anchorage, Alaska.

This case was previously before the Board in August 2014 and September 2016, at which times the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Unfortunately, full compliance with the directives of the Board's remands has still not been accomplished.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in September 2016 for a new VA examination for the left knee, to include an evaluation for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The November 2016 VA examination report noted that there was pain on weight-bearing in the left knee, but did not otherwise indicate whether there was pain and/ or additional limitation of motion on weight-bearing, or on active and passive motion in the left knee. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional private treatment records pertaining to his left knee.

2.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his left knee from February 2016 to present.

3.  After the above has been completed, schedule the Veteran for the appropriate VA examination to assess the current level of severity of his service-connected left knee disability.  

The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

With respect to the left knee disability, the examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the knee joint.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee disability.

The examiner also should do the following regarding the left knee:  

(a)  In addressing whether there is recurrent subluxation or lateral instability in the knee, if there is this type of impairment, please state whether it is considered slight, moderate, or severe.  

(b)  Please state whether there is impairment (i.e., malunion) of the tibia and fibula with slight, moderate, or marked, knee or ankle disability; or whether there is nonunion of the tibia and fibula with loose motion requiring brace.

(c)  If there is any ankylosis of the left knee, please state to what degree.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Then review the record and readjudicate the claim for a rating higher than 10 percent for the left knee disability.  If the issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




